ORDER

PER CURIAM.
Enron Matthews appeals from the trial court’s denial of his amended Rule 29.151 postconviction relief motion after an evi-dentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s findings and conclusions are not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R.Crim. P.2004, unless otherwise indicated.